        Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 1 of 12



                     IN THE UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION


LEROY BOTELLO, Individually and on                                                PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                  No. 5:19-cv-1348


MISSION CYCLESPORTS, L.P., and                                                  DEFENDANTS
FREDERICK WILLIAM BOSSHARDT, II


                  ORIGINAL COMPLAINT—COLLECTIVE ACTION


      COMES NOW Plaintiff Leroy Botello, individually and on behalf of others similarly

situated, by and through his attorneys Allison Koile and Josh Sanford of Sanford Law

Firm, PLLC, and for his Original Complaint—Collective Action (“Complaint”) against

Defendants Mission Cyclesports, L.P., and Frederick William Bosshardt, II, (collectively

“Defendants”), and in support thereof he does hereby state and allege as follows:

                         I.      PRELIMINARY STATEMENTS

      1.     This is an action brought by Plaintiff, individually and on behalf of all others

similarly situated, against Defendants pursuant to Section 216(b) of the FLSA.

      2.     Plaintiff proposes a Section 216 collective composed of hourly-paid

employees of Defendants within the three years prior to the filing of Plaintiff’s Original

Complaint.

      3.     During the applicable time period, Plaintiff and the proposed collective

members work/worked for Defendants and are/were denied their rights under applicable

federal wage and hour laws.


                                          Page 1 of 12
                    Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                           U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                           Original Complaint—Collective Action
         Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 2 of 12



       4.      The proposed Section 216 collective will seek recovery of monetary

damages for overtime hours worked by Plaintiff and the class members.

       5.      Plaintiff, individually and on behalf of all others similarly situated, brings this

action under the Fair Labor Standards Act, 29 US.C. § 201, et seq. (“FLSA”), for

declaratory judgment, monetary damages, liquidated damages, prejudgment interest and

costs, including reasonable attorney’s fees as a result of Defendants’ commonly applied

policy and practice of failing to pay Plaintiff and all others similarly situated overtime

compensation for all hours worked each week that they were/are made to work.

       6.      Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendants have willfully and intentionally committed violations of the

FLSA as described, infra.

       7.      Plaintiff has filed or will file his written Consent to Join this lawsuit pursuant

to Section 216 of the FLSA.

                            II.     JURISDICTION AND VENUE

       8.      The United States District Court for the Western District of Texas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331 because

this suit raises federal questions under the FLSA.

       9.      The acts complained of herein were committed and had their principal effect

against Plaintiff within the San Antonio Division of the Western District of Texas; therefore,

venue is proper within this District pursuant to 28 U.S.C. § 1391.

                                     III.    THE PARTIES

       10.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

                                            Page 2 of 12
                      Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                             Original Complaint—Collective Action
         Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 3 of 12



       11.    Plaintiff Leroy Botello is an individual and resident and domiciliary of Bexar

County. He was employed by Defendants to work as an hourly employee within the three

(3) years preceding the filing of this Complaint.

       12.    At all times relevant herein, Plaintiff has been entitled to the rights,

protection and benefits provided under the FLSA 29 U.S.C. § 201, et seq.

       13.    Defendant Mission Cyclesports, L.P., is a Texas limited partnership.

       14.    Defendant Mission Cyclesports, L.P.’s agent for service of process in Texas

is Frederick William Bosshardt II, 103 Bushnell Avenue, San Antonio, Texas 78212.

       15.    Defendant Frederick William Bosshardt, II, (hereinafter “Bosshardt”) is a

citizen and resident of the State of Texas, and at all times relevant to this Complaint, is

and has been an officer and owner, member, partner of Defendant Mission.

       16.    Bosshardt has at all times relevant hereto controlled the day-to-day

operations of Mission, such that he is liable to Plaintiff as an employer under the FLSA.

       17.    Bosshardt established and maintained the wage and employment practices

at issue in this case.

       18.    Defendants hired and fired, or had the right to fire, Plaintiff and the collective

members, established and maintained the pay policies and work schedules for Plaintiff

and the collective members, supervised Plaintiff and the collective members, and

otherwise controlled the working conditions of Plaintiff and the collective members.

       19.    Defendants are an “employer” within the meaning set forth in the FLSA and

was, at all times relevant to the allegations in this Complaint, Plaintiff’s employer, as well

as the employer of the collective members.



                                           Page 3 of 12
                     Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                            Original Complaint—Collective Action
           Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 4 of 12



       20.     Defendants have employees engaged in commerce and have employees

handling or otherwise working on goods or materials that have been moved in or produced

for commerce by others, including motorcycles and motorcycle parts and accessories.

       21.     Defendants’ annual gross volume of sales made or business done is not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated).

                            IV.      FACTUAL ALLEGATIONS

       22.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

       23.     Defendants’ primary business purpose is sell motorcycles, as well as

motorcycle parts and accessories and motorcycle-related merchandise, to their

customers, among other services. Defendants employed employees such as Plaintiff and

the collective members to accomplish these purposes.

       24.     Within three years prior to the filing of this Complaint, Defendants hired

Plaintiff, among other individuals, to perform relevant duties such as performing customer

service and sales work to Defendants’ customers.

       25.     Plaintiff worked for Defendants as an hourly-paid Parts Associate from

approximately December of 2016 through the July of 2019.

       26.     Plaintiff performed customer service and sales work, as well as other work,

for Defendants. Other hourly-paid employees for Defendants also performed customer

service and sales work.

       27.     Defendants hired Plaintiff and the members of the collective and set their

work schedules, including the hours to be worked, and paid them an hourly wage.

                                           Page 4 of 12
                     Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                            Original Complaint—Collective Action
        Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 5 of 12



      28.     Defendants exercised comprehensive control over the employment of their

employees, including the employment of Plaintiff and the collective members.

      29.     Defendants dictated the hours worked by their employees, including Plaintiff

and the collective members.

      30.     Defendants established the method and rate of pay for their employees,

including Plaintiff and the collective members.

      31.     Plaintiff and other hourly-paid employees spent their workday primarily

engaged in interactions with Defendants’ customers and working with Defendants’

merchandise.

      32.     In addition to their hourly rate of pay, Defendants paid Plaintiff and other

hourly-paid employees additional compensation in the way of commission and/or

bonuses (hereinafter “commission”) based on items sold and store income.

      33.     The commission payments made to Plaintiff and each hourly-paid employee

for Defendants constituted less than fifty percent of his or her total pay during each

representative period.

      34.     Defendants did not include commission payments when calculating

overtime wages for Plaintiff and other hourly-paid employees.

      35.     Plaintiff and other hourly-paid employees worked in excess of forty (40)

hours per week for Defendants.

      36.     Plaintiff and other hourly-paid employees worked in excess of forty (40)

hours per week in at least one week in which they also earned commissions for

Defendants.



                                          Page 5 of 12
                    Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                           U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                           Original Complaint—Collective Action
         Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 6 of 12



        37.    Because Defendants did not include commission payments in the overtime

wage calculations, Plaintiff and other hourly-paid employees were not properly paid

overtime wages for all overtime hours worked by them.

        38.    Defendants knew, or showed reckless disregard for whether, the way it paid

Plaintiff and other hourly-paid employees violated the FLSA.

        39.    Defendants knew or should have known that the job duties of Plaintiff and

other hourly-paid employees required them to work in excess of forty hours, yet

Defendants failed and refused to compensate them for their work as required by the

FLSA.

        40.    At all times relevant hereto, Defendants was aware of the minimum wage

and overtime requirements of the FLSA.

                    V.     REPRESENTATIVE ACTION ALLEGATIONS

        41.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

        42.    Plaintiff brings this claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of all persons

similarly situated who were or are denied payment for all hours worked over forty (40) per

week and/or whose overtime pay is or was not calculated in compliance with the

requirements of the FLSA within the applicable statute of limitations period.

        43.    Plaintiff asserts violations of the FLSA on behalf of all persons who were

employed by Defendants as hourly-paid employees from three years prior to the date of

the filing of this lawsuit, through the time of the trial of this case.



                                            Page 6 of 12
                      Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                             Original Complaint—Collective Action
        Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 7 of 12



       44.    Plaintiff is unable to state the exact number of the collective, but believes

that membership exceeds thirty (30) persons.

       45.    Defendants can readily identify the members of the class, who are a certain

portion of the current and former employees of Defendants.

       46.    The proposed collective members are similarly situated in that they have

been subject to uniform practices by Defendants which violated the FLSA, including:

       A.     Defendants’ uniform practice of requiring collective members to work hours

in excess of forty per week;

       B.     Defendants’ uniform practice of paying collective members commission

payments which do not exceed fifty percent of pay during the representative period;

       C.     Defendants’ failure to include commission payments when calculating

overtime wages for the collective members; and

       D.     Defendants’ failure to pay members of the class proper overtime

compensation for all hours worked over forty (40) per week in violation of the FLSA, 29

U.S.C. § 201 et seq.

       47.    Because collective members are similarly situated to Plaintiff and are owed

overtime for the same reasons, at least one proper definition of the class is as follows:

             Each hourly employee who received commissions/bonuses
               during the three years before this Original Complaint.

       48.    This action is properly brought as a collective action pursuant to the

collective action procedures of the FLSA.

       49.    The names and physical and mailing addresses of the probable FLSA

collective action Plaintiffs are available from Defendants, and notice should be provided


                                           Page 7 of 12
                     Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                            Original Complaint—Collective Action
         Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 8 of 12



to the probable FLSA collective action Plaintiffs via first class mail to their last known

physical and mailing addresses as soon as possible.

       50.     The email addresses or cell phone numbers of many of the probable FLSA

collective action Plaintiffs are available from Defendants, and notice should be provided

to the probable FLSA collective action Plaintiffs via email and/or text message to their last

known email addresses/cell phone as soon as possible.

       51.     In addition, and in the alternative, Plaintiff bring this action in his individual

and personal capacity, separate and apart from the class claims set forth herein.

                             VI.     FIRST CAUSE OF ACTION
                    (Individual Claim for FLSA Overtime Violations)

       52.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       53.     29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week and

to pay one and one-half times regular wages for all hours worked over forty (40) hours in

a week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       54.     During the relevant time period, Defendants unlawfully refrained from

paying Plaintiff a lawful overtime premium for hours worked over forty (40) per week.

       55.     Defendants’ failure to pay Plaintiff all overtime wages owed was willful.

       56.     By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable




                                            Page 8 of 12
                      Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                             Original Complaint—Collective Action
           Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 9 of 12



attorneys’ fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint, plus periods of equitable tolling.

        57.     Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an award of

prejudgment interest at the applicable legal rate.

                           VII.    SECOND CAUSE OF ACTION
                   (Collective Action Claim for Violation of the FLSA)

        58.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated in this section.

        59.     Plaintiff, on behalf of all others similarly situated, asserts this claim for

damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et seq.

        60.     During the relevant time period, Defendants unlawfully refrained from

paying its hourly employees a lawful overtime premium for hours worked over forty per

week.

        61.     Plaintiff proposes to represent a class of individuals who are owed overtime

wages and other damages for the same reasons as Plaintiff, which may be defined as

follows:

               Each hourly employee who received commissions/bonuses
                 during the three years before this Original Complaint.

        62.     Defendants’ failure to pay the collective members overtime wages owed

was willful.

        63.     By reason of the unlawful acts alleged herein, Defendants are liable to

members of the Section 216 collective for monetary damages, liquidated damages, and



                                            Page 9 of 12
                      Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                             Original Complaint—Collective Action
        Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 10 of 12



costs, including reasonable attorneys’ fees, for all violations that occurred within the three

(3) years prior to the filing of this Complaint, plus periods of equitable tolling.

       64.    Alternatively, should the Court find that Defendants acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff

and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                                    VIII.   WILLFULNESS

       65.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint as

though fully incorporated herein.

       66.    All actions by Defendants were willful and not t

       67.    he result of mistake or inadvertence.

       68.    Defendants knew or should have known that the FLSA applied to the

operation of its business at all relevant times.

       69.    Despite being on notice of its violations, Defendants chose to continue their

policies and practices described above which resulted in Plaintiff and other members of

the proposed collective class working overtime hours for which they were not properly

compensated.

       70.    Additionally, upon information and belief, some members of the proposed

collective class from time to time complained to Defendants about the unlawfulness of

Defendants’ manner of payment and policies related to improper payment procedures.




                                            Page 10 of 12
                      Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                             U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                             Original Complaint—Collective Action
        Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 11 of 12



                                IX.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Leroy Botello, individually and on

behalf of others similarly situated, respectfully prays for relief and damages as follows:

       A.      That Defendants be summoned to appear and answer herein;

       B.      That Defendants be required to account to Plaintiff, the collective members,

and the Court for all of the hours worked by Plaintiff and the collective members and all

monies paid to them;

       C.      A declaratory judgment that Defendants’ practices alleged herein violate the

Fair Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R.

§ 516 et seq.;

       D.      Certification of, and proper notice to, together with an opportunity to

participate in the litigation, all qualifying current and former employees;

       E.      Judgment for damages for all unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq., and attendant regulations at 29 C.F.R. §

516 et seq.;

       F.      Judgment for liquidated damages pursuant to the Fair Labor Standards Act,

29 US.C. § 201, et seq., and attendant regulations at 29 C.F.R. § 516 et seq., in an

amount equal to all unpaid overtime compensation owed to Plaintiff and members of the

collective during the applicable statutory period;

       G.      An order directing Defendants to pay Plaintiff and members of the collective

prejudgment interest, reasonable attorney’s fees and all costs connected with this action;

and

       H.      Such other and further relief as this Court may deem just and proper.

                                           Page 11 of 12
                     Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                            U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                            Original Complaint—Collective Action
Case 5:19-cv-01348-OLG Document 1 Filed 11/18/19 Page 12 of 12



                                          Respectfully submitted,

                                          LEROY BOTELLO, Individually
                                          and on behalf of All Others
                                          Similarly Situated, PLAINTIFF

                                          SANFORD LAW FIRM, PLLC
                                          One Financial Center
                                          650 South Shackleford, Suite 411
                                          Little Rock, Arkansas 72211
                                          Telephone: (501) 221-0088
                                          Facsimile: (888) 787-2040

                                          Allison Koile
                                          Ark. Bar No. 2011154
                                          allison@sanfordlawfirm.com

                                          /s/ Josh Sanford
                                          Josh Sanford
                                          Tex. Bar No. 24077858
                                          josh@sanfordlawfirm.com




                                Page 12 of 12
          Leroy Botello, et al. v. Mission Cyclesports, L.P., et al
                 U.S.D.C. (W.D. Tex.) No. 5:19-cv-1348
                 Original Complaint—Collective Action
